Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT

 

AMENDMENT NO. 4 TO CREDIT AGREEMENT, dated as of November 5, 2013 (this
“Amendment”), to the Credit Agreement dated as of June 19, 2012, as amended by
Amendment No. 1 thereto dated as of January 15, 2013, Amendment No. 2 thereto
dated as of May 8, 2013, and Amendment No. 3 thereto dated as of September 30,
2013 (the credit agreement, as so amended and as otherwise amended, supplemented
and modified from time to time, the “Credit Agreement”) among NGL ENERGY
PARTNERS LP, a Delaware limited partnership (“Parent”), NGL ENERGY OPERATING
LLC, a Delaware limited liability company (“Borrowers’ Agent”), each subsidiary
of the Parent identified as a “Borrower” under the Credit Agreement (together
with the Borrowers’ Agent, each, a “Borrower” and collectively, the
“Borrowers”), DEUTSCHE BANK AG, NEW YORK BRANCH, as technical agent (in such
capacity, together with its successors in such capacity, the “Technical Agent”)
and DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative agent for
the Secured Parties (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and as collateral agent for the Secured
Parties (in such capacity, together with its successors in such capacity, the
“Collateral Agent”) and each financial institution identified as a “Lender” or
an “Issuing Bank” under the Credit Agreement (each, a “Lender” and together with
the Technical Agent, the Administrative Agent and the Collateral Agent, the
“Secured Parties”).

 

RECITALS

 

WHEREAS, the Borrowers have requested certain amendments to the Credit
Agreement; and

 

WHEREAS, the Lenders have agreed to amend the Credit Agreement solely upon the
terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise noted
herein, terms defined in the Credit Agreement and used herein shall have the
respective meanings given to them in the Credit Agreement.

 

2.                                      Amendment to Section 1.1.  The following
terms: “Acquisition Revolving Commitment”, “Applicable Commitment Fee
Percentage”, “Applicable Margin”, “Issuance Cap”, “Issuing Bank”, “Maximum
Commitment”, “Termination Date”, “Total Acquisition Revolving Commitment,”
“Total Commitment,” “Total Working Capital Revolving Commitment,” and “Working
Capital Revolving Commitment,” set forth in Section 1.1 of the Credit Agreement
are hereby amended as set forth below:

 

(a)                                 The last sentence of the definition of
“Acquisition Revolving Commitment” is hereby deleted in its entirety and
replaced with the following:

 

“The initial aggregate amount of the Acquisition Revolving Lenders’ Acquisition
Revolving Commitments as of the Amendment No. 4 Effective Date is $785,500,000.”

 

(b)                                 The definition of “Applicable Commitment Fee
Percentage” is hereby amended by deleting the table that specifies the
Commitment Fee Percentage as a function of the Leverage Ratio in its entirety
and inserting in lieu thereof the following table:

 

--------------------------------------------------------------------------------


 

Leverage Ratio

 

Commitment Fee Percentage

 

Category 1:
Less than or equal to 2.00 to 1.00

 

0.375

%

Category 2:
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

0.375

%

Category 3:
Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

0.375

%

Category 4:
Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

0.50

%

Category 5:
Greater than 4.00 to 1.00

 

0.50

%

 

(c)                                  The definition of “Applicable Margin” is
hereby amended by deleting the table that specifies the Per Annum Percentage for
the Applicable Margin as a function of the Leverage Ratio in its entirety and
inserting in lieu thereof the following table:

 

Leverage Ratio

 

Per Annum Percentage for
Revolving Credit LIBOR
Borrowings

 

Per Annum Percentage for
Revolving Credit Alternate Base
Rate Borrowings

 

Category 1:
Less than or equal to 2.00 to 1.00

 

1.50

%

0.50

%

Category 2:
Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

1.75

%

0.75

%

Category 3:
Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

2.00

%

1.00

%

Category 4:
Less than or equal to 4.00 to 1.00 but greater than 3.50 to 1.00

 

2.25

%

1.25

%

Category 5:
Greater than 4.00 to 1.00

 

2.50

%

1.50

%

 

(d)                                 The definition of “Issuance Cap” is hereby
amended by deleting in its entirety the table that specifies the aggregate
dollar limit of Letters of Credit to be issued by each Issuing Bank and by
inserting in lieu thereof the following table:

 

Issuing Bank

 

Issuance Cap

 

Deutsche Bank AG New York Branch

 

$

100,000,000

 

BNP Paribas, New York Branch

 

$

500,000,000

 

Bank of America

 

$

200,000,000

 

PNC Bank, National Association

 

$

200,000,000

 

 

2

--------------------------------------------------------------------------------


 

(e)                                  The definition of “Issuing Bank” is hereby
amended by inserting the following immediately after the phrase “BNP Paribas,
New York Branch” and immediately before the phrase “and such additional
Lenders”::

 

“, PNC Bank, National Association”

 

(f)                                   The definition of “Maximum Commitment” as
set forth in Section 1.1 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“‘Maximum Commitment’ means $1,750,000,000.”

 

(g)                                  The definition of “Termination Date” as set
forth in Section 1.1 of the Credit Agreement is hereby amended by deleting the
reference to June 19, 2017 as it appears in clause (a) thereof and inserting in
lieu thereof “November 5, 2018”.

 

(h)                                 The last sentence of the definition of
“Total Acquisition Revolving Commitment” is hereby deleted in its entirety and
replaced with the following:

 

“As of the Amendment No. 4 Effective Date, the Total Acquisition Revolving
Commitment is $785,500,000.”

 

(i)                                     The last sentence of the definition of
“Total Commitment” is hereby deleted in its entirety and replaced with the
following:

 

“As of the Amendment No. 4 Effective Date, the Total Commitment is
$1,671,000,000.”

 

(j)                                    The last sentence of the definition of
“Total Working Capital Revolving Commitment” is hereby deleted in its entirety
and replaced with the following:

 

“As of the Amendment No. 4 Effective Date, the Total Working Capital Revolving
Commitment is $885,500,000.”

 

(k)                                 The last sentence of the definition of
“Working Capital Revolving Commitment” is hereby deleted in its entirety and
replaced with the following:

 

“The initial aggregate amount of the Working Capital Revolving Lenders’ Working
Capital Revolving Commitments as of the Amendment No. 4 Effective Date is
$885,500,000.”

 

3.                                      Amendment to Section 1.1.  Section 1.1
of the Credit Agreement is hereby further amended by adding into Section 1.1 the
below terms as new defined terms in their appropriate alphabetical order:

 

“‘Amendment No. 4 Effective Date’ means November 5, 2013.”

 

“‘Permitted Senior Note Prepayments’ means the prepayments required to be made
by NGL Energy Partners LP to the Senior Noteholders as of December 19, 2017,
June 19, 2018 and

 

3

--------------------------------------------------------------------------------


 

December 19, 2018, in the amount of $25,000,000 on each such date, under
Section 8.1 of the Note Purchase Agreement.”

 

4.                                      Amendment to Section 2.4(c) of the
Credit Agreement (Increase in Total Commitments).  Clause (D) of the proviso of
Section 2.4(c) of the Credit Agreement is hereby amended by deleting such clause
in its entirety and inserting in lieu thereof the following:

 

“(D) the aggregate amount of Facility Increases from the Amendment No. 4
Effective Date until the Termination Date shall not exceed $79,000,000,”

 

5.                                      Amendment to Section 2.15(a) of the
Credit Agreement (Letters of Credit).  Clause (i) of the proviso of
Section 2.15(a) is hereby amended by deleting the reference to $200,000,000 set
forth at the end thereof and inserting in lieu thereof “$500,000,000”.

 

6.                                      Amendment to Section 7.1(l)(ii) of the
Credit Agreement (Permitted Term Indebtedness).  Clause (ii) of
Section 7.1(l)(ii) of the Credit Agreement is hereby amended by adding the
following phrase at the start of such clause immediately prior to the phrase
“such Indebtedness shall not require any scheduled payment on account of
principal”

 

“other than the Permitted Senior Notes Prepayments,”

 

7.                                      Amendment to Schedule 1.1A of the Credit
Agreement (Revolving Credit Commitments).  Schedule 1.1A of the Credit Agreement
is hereby amended by deleting such Schedule in its entirety and replacing it
with the Schedule 1.1A attached hereto as Exhibit A:

 

8.                                      Credit Obligation Allocation; New
Revolving Lenders.

 

(a)                                 On the Amendment No. 4 Effective Date, with
respect to (i) each financial institution party hereto as a “Lender” that was
not a Lender immediately prior to such date (each a “New Revolving Lender”) and
(ii) with respect to each financial institution that was a Lender immediately
prior to such date and is increasing its Commitments under the Credit Agreement
pursuant to this Amendment (each an “Increasing Lender”), (A) each Increasing
Lender and each New Revolving Lender shall make available to the Administrative
Agent such amounts in immediately available funds as the Administrative Agent
shall determine for the benefit of the other Revolving Lenders as being required
in order to cause each Revolving Lender’s portion of the outstanding Loans of
all Revolving Lenders under each Facility to equal its Total Commitment
Percentage (after giving effect to this Amendment), (B) the Borrowers shall be
deemed to have repaid all outstanding Loans of all the Revolving Lenders under
each Facility and reborrowed such repaid Loans from each Revolving Lender in
amounts consistent with each Lender’s Total Commitment Percentage as of the
Amendment No. 4 Effective Date (after giving effect to this Amendment) and
(C) the participations in Letters of Credit and Swingline Loans shall be
adjusted to reflect changes in the applicable Total Commitment Percentages.  The
deemed payments made pursuant to clause (B) of the immediately preceding
sentence in respect of each Eurodollar Loan shall be subject to indemnification
by the Borrowers pursuant to the provisions Section 2.13 of the Credit Agreement
if the deemed payment occurs other than on an Interest Payment Date; provided,
that the Administrative Agent and each Revolving Lender shall cooperate with the
Borrowers to reduce and/or eliminate any such indemnification payments to the
extent reasonably possible if such cooperation would not subject the
Administrative Agent or such Revolving Lender, as applicable, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to the
Administrative Agent or such Lender.

 

4

--------------------------------------------------------------------------------


 

(b)                                 With respect to each New Revolving Lender,
upon (i) the Amendment No. 4 Effective Date, (ii) the delivery and release of
its duly executed signature page to this Amendment, and (iii) the acceptance of
such signature page by the Technical Agent, such New Revolving Lender shall be
deemed a party to the Credit Agreement and shall have the titles noted on its
signature page hereto and the related rights, interests and obligations
consistent with the Loan Documents (including this Amendment).

 

9.                                      Representations and Warranties; No
Default.  To induce the Lenders to enter into this Amendment, each Credit Party
that is a party hereto (by delivery of its respective counterpart to this
Amendment) hereby (i) represents and warrants to the Administrative Agent and
the Lenders that after giving effect to this Amendment, its representations and
warranties contained in the Credit Agreement and other Loan Documents are true
and correct in all material respects on and as of the date hereof with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties were true and correct in all material
respects as of such earlier date); (ii) represents and warrants to the
Administrative Agent and the Lenders that in connection with this Amendment and
all other documents delivered in connection herewith it (x) has the requisite
power and authority to make, deliver and perform the same; (y) has taken all
necessary corporate, limited liability company, limited partnership or other
action to authorize its execution, delivery and performance of the same, and
(z) has duly executed and delivered the same, and (iii) certifies that no
Default or Event of Default has occurred and is continuing under the Credit
Agreement (both immediately before and after giving effect to this Amendment) or
will result from the making of this Amendment.

 

10.                               Conditions to Effectiveness.  This Amendment
shall become effective upon the first date on which each of the following
conditions has been satisfied:

 

(a)                                 Amended Loan Documents.  The Administrative
Agent shall have received (i) this Amendment, executed and delivered by a duly
authorized officer of each Credit Party party hereto or thereto (as applicable),
and duly executed counterparts to this Amendment from each Lender affected
hereby, (ii) and the Third Amendment to the Intercreditor Agreement, executed
and delivered by a duly authorized officer of each party thereto, and (iii) with
respect to any improved U.S. real property included in the Collateral, “life of
loan” flood zone determinations having a date less than seven (7) years prior to
the date of this Amendment (if and to the extent not previously delivered), and
if any such property is in a flood zone requiring flood insurance, a notice from
the Technical Agent to the applicable Credit Party of such status acknowledged
by such Credit Party, and evidence of flood insurance in compliance with
applicable regulations; and

 

(b)                                 Amended Notes.  Each Lender that has
requested amended Notes to reflect its revised Commitments under the Credit
Agreement, shall have received such requested Notes in form and substance
satisfactory to it.

 

(c)                                  Fees and Expenses.  The Borrowers shall
have paid to the Administrative Agent for the account of the Lenders: (i) the
amount of any and all reasonable fees, costs and expenses that are for the
account of the Borrowers pursuant to Section 10.9 of the Credit Agreement,
including all such fees, costs and expenses incurred in connection with this
Amendment and (ii) all other fees due to the Lenders and Agents pursuant to fee
letter agreements signed in connection with this Amendment.

 

11.                               Limited Effect.  Except as expressly provided
hereby, all of the terms and provisions of the Credit Agreement and the other
Loan Documents are and shall remain in full force and effect.  The

 

5

--------------------------------------------------------------------------------


 

amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Credit Agreement or the other Loan Documents or for
any purpose, except as expressly set forth herein, or a consent to any further
or future action on the part of any Credit Party that would require the waiver
or consent of the Lenders.  This Amendment shall constitute a “Loan Document”
for all purposes of the Credit Agreement and the other Loan Documents.

 

12.                               GOVERNING LAW.  THIS AMENDMENT AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE SUBSTANTIVE LAW OF THE STATE OF NEW YORK.

 

13.                               Counterparts.  This Amendment may be executed
in any number of counterparts, all of which taken together shall constitute one
and the same agreement, and any of the parties hereto may execute this Amendment
by signing any such counterpart.  Delivery of an executed counterpart hereof by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

14.                               Headings.  Section or other headings contained
in this Amendment are for reference purposes only and shall not in any way
affect the meaning or interpretation of this Amendment.

 

15.                               Guarantor Acknowledgement.  Each Guarantor
party hereto hereby (i) consents to the modifications to the Credit Agreement
contemplated by this Amendment and (ii) acknowledges and agrees that its
guaranty pursuant to Section 10.18 of the Credit Agreement is, and shall remain,
in full force and effect after giving effect to the Amendment.

 

16.                               Lender Acknowledgement.  Each undersigned
Lender, by its signature hereto, hereby authorizes and directs DBTCA in its
capacity as Administrative Agent and as Collateral Agent to execute this
Amendment.

 

[SIGNATURE PAGES FOLLOW]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

BORROWERS’ AGENT:

 

 

 

NGL ENERGY OPERATING LLC

 

 

 

 

 

By:

 

/s/Atanas H. Atanasov

 

 

Name:

Atanas H. Atanasov

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

GUARANTOR:

 

 

 

NGL ENERGY PARTNERS LP

 

 

 

By:

NGL Energy Holdings LLC,

 

 

its general partner

 

 

 

 

 

 

By:

 

/s/Atanas H. Atanasov

 

 

Name:

Atanas H. Atanasov

 

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

BORROWERS:

 

 

 

NGL ENERGY OPERATING LLC

 

NGL SUPPLY, LLC

 

HICKSGAS, LLC

 

NGL SUPPLY RETAIL, LLC

 

NGL SUPPLY WHOLESALE, LLC

 

NGL SUPPLY TERMINAL COMPANY, LLC

 

OSTERMAN PROPANE, LLC

 

NGL-NE REAL ESTATE, LLC

 

NGL-MA REAL ESTATE, LLC

 

NGL-MA, LLC

 

 

 

 

 

By:

 

/s/Atanas H. Atanasov

 

 

Name:

Atanas H. Atanasov

 

 

Title:

Chief Financial Officer and Treasurer

 

Signature Page to Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BORROWERS:

 

 

 

ANDREWS OIL BUYERS, INC.

 

ANTICLINE DISPOSAL, LLC

 

BLACK HAWK GATHERING, L.L.C.

 

CC MARINE, LLC,

 

CENTENNIAL ENERGY, LLC

 

CENTENNIAL GAS LIQUIDS ULC

 

CIERRA MARINE GP, LLC,

 

CIERRA MARINE, LP, (by Cierra Marine GP, LLC),

 

COASTAL PLAINS DISPOSAL #1, L.L.C.

 

GREENSBURG OILFIELD, LLC

 

HIGH SIERRA CANADA HOLDINGS, LLC,

 

HIGH SIERRA COMPRESSION, LLC

 

HIGH SIERRA COTULLA SWD, LLC

 

HIGH SIERRA CRUDE OIL & MARKETING, LLC

 

HIGH SIERRA ENERGY, LP

 

HIGH SIERRA ENERGY MARKETING, LLC

 

HIGH SIERRA ENERGY OPERATING, LLC

 

HIGH SIERRA KARNES SWD, LLC

 

HIGH SIERRA NIXON SWD, LLC,

 

HIGH SIERRA PEARSALL SWD, LLC,

 

HIGH SIERRA SERTCO, LLC

 

HIGH SIERRA SWD OPERATOR, LLC,

 

HIGH SIERRA SWD SHARED SERVICES, LLC

 

HIGH SIERRA TRANSPORTATION, LLC

 

HIGH SIERRA WATER-EAGLE FORD, LLC

 

HIGH SIERRA WATER HOLDINGS, LLC

 

HIGH SIERRA WATER PERMIAN, LLC,

 

HIGH SIERRA WATER SERVICES, LLC

 

LOTUS OILFIELD SERVICES, L.L.C.

 

MIDSTREAM OPERATIONS L.L.C.

 

PETRO SOURCE TERMINALS, LLC,

 

PECOS GATHERING & MARKETING, L.L.C.

 

THIRD COAST TOWING, LLC

 

 

 

 

 

By:

 

/s/Atanas H. Atanasov

 

 

Name:

Atanas H. Atanasov

 

 

Title:

Chief Financial Officer and Treasurer

 

Signature Page to Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SECURED PARTIES:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and as Collateral
Agent

 

 

 

 

 

By:

 

/s/Estelle Lawrence

 

 

Name:

Estelle Lawrence

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

By:

 

/s/Robert S. Peschler

 

 

Name:

Robert S. Peschler

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as a Lender, as Swingline Lender, as an Issuing Bank and as Technical Agent

 

 

 

 

 

By:

 

/s/Chris Chapman

 

 

Name:

Chris Chapman

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By:

 

/s/Vanuza Pereira-Bravo

 

 

Name:

Vanuza Pereira-Bravo

 

 

Title:

Associate

 

Signature Page to Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

 

/s/Jason S. York

 

 

Name:

Jason S. York

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

BNP PARIBAS,

 

as a Lender and Issuing Bank

 

 

 

 

 

By:

 

/s/Keith Cox

 

 

Name:

Keith Cox

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

 

/s/Christine Dirringer

 

 

Name:

Christine Dirringer

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

 

as Lender

 

 

 

 

 

By:

 

/s/Richard J. Wernli

 

 

Name:

Richard J. Wernli

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender and Issuing Bank

 

 

 

 

 

By:

 

/s/Chris Hermann

 

 

Name:

Chris Hermann

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as a Lender

 

 

 

 

 

By:

 

/s/Stuart Gibson

 

 

Name:

Stuart Gibson

 

 

Title:

Authorised Signatory

 

Signature Page to Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A,

 

as a Lender

 

 

 

 

 

By:

 

/s/Kimberly A. Yates

 

 

Name:

Kimberly A. Yates

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

RAYMOND JAMES BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

/s/Scott G. Axelrod

 

 

Name:

Scott G. Axelrod

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

ABN AMRO CAPITAL USA LLC,

 

as a Lender

 

 

 

 

 

By:

 

/s/Darrell Holley

 

 

Name:

Darrell Holley

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

 

/s/Casey Lowary

 

 

Name:

Casey Lowary

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

 

/s/Michael Clayborne

 

 

Name:

Michael Clayborne

 

 

Title:

Vice President

 

Signature Page to Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

 

/s/Carmen Malizia

 

 

Name:

Carmen Malizia

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

By:

 

/s/Jennifer Anderson

 

 

Name:

Jennifer Anderson

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By:

 

/s/Lana Gifas

 

 

Name:

Lana Gifas

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

AMEGY BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

/s/Kevin Donaldson

 

 

Name:

Kevin Donaldson

 

 

Title:

Senor Vice President

 

 

 

 

 

 

 

 

 

COMMERCE BANK, N.A.,

 

as a Lender

 

 

 

 

 

By:

 

/s/C. T. Young

 

 

Name:

C. T. Young

 

 

Title:

Senor Vice President

 

Signature Page to Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS BANK USA,

 

as a Lender

 

 

 

 

 

By:

 

/s/Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

 

 

MACQUARIE BANK LIMITED,

 

as a Lender

 

 

 

 

 

By:

 

/s/Jonathan Rourke

 

 

Name:

Jonathan Rourke

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

By:

 

/s/Andrew Mitchell

 

 

Name:

Andrew Mitchell

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

HSBC BANK USA, NA,

 

as a Lender

 

 

 

 

 

By:

 

/s/Jay S. Tweed

 

 

Name:

Jay S. Tweed

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

/s/Sherrie Manson

 

 

Name:

Sherrie Manson

 

 

Title:

Senior Vice President

 

Signature Page to Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

/s/Andrew Ostrov

 

 

Name:

Andrew Ostrov

 

 

Title:

Director

 

Signature Page to Amendment No. 4 to Credit Agreement

 

--------------------------------------------------------------------------------